Title: From Thomas Jefferson to Edward Tiffin, 30 January 1808
From: Jefferson, Thomas
To: Tiffin, Edward


                  
                     Jan. 30. 08.
                  
                  Th: Jefferson returns the inclosed to mr. Tiffin with his thanks for the communication. he cannot foresee what shape Burr’s machinations will take next. if we have war with Spain, he will become a Spanish General. if with England, he will go to Canada and be employed there. internal convulsion may be attempted if no game more hopeful offers, but it will be a difficult one, and the more so as having once failed.
               